AMENDMENT ENTRY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
AMENDMENT ENTRY
The Amendment filed 12/08/2021 in response to the Office Action of 8/9/2021 is acknowledged and has been entered.  Claims 1, 3, 6, 9-10,12,15-23, 32-36, 42, 49, 58-60 are pending.  Claims 58-60 are newly added. Claims 19, 23, 34-36, 42,49 have been withdrawn.  Claim 1 has been amended. 
Claims 1, 3, 6, 9-10,12,15-18, 20-22, 32-33, 58-60 are examined in view of the elected species.
Examiner Note
Claim 32 has been previously rejoined and inadvertently claim 33 depending on claim 32 was not listed as rejoined in the rejections.  However, the cited paragraphs and the body of the rejections indicate the limitation of claim 33 are taught.  Similarly the elected species a (instant claim 21) was not listed in the claim rejection while the rejection was made in view of the elected species i.e. claim 21.  While Applicant did not raise these issues, this note is to make the record clear.  Examiner regrets the inadvertent errors. 
New Claim Rejections - 35 USC § 112- New Matter
Claims 1, 3, 6, 9-10,12,15-18, 20-22, 32-33, 58-60 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for: 
“a panel for detecting simultaneously multiple breast cancer protein markers in a patient sample and providing the patient's breast cancer marker signature, wherein the panel comprises expressed differentially and in low levels in the sample and is selected from the group consisting of Cancer Antigen (CA) 15-3, CA 19-9, Cyclin Dependent Kinase Inhibitor 2D (CDKN2D), cysteine rich angiogenic inducer 61 (CYR61), Estrogen Receptor (ER) alpha, Human Epidermal Growth Factor Receptor 2 (HER2), progesterone receptor (PR), and Vascular endothelial growth factor (VEGF), and the capture molecules are , and wherein the panel and marker polypeptides or polynucleotides classify the patient as having or suspected of having early stage breast cancer with an overall accuracy of at least 95% compared to a healthy control”
Applicants state that no new matter has been added.  However, the instant specification appears devoid of such description regarding a panel as claimed wherein the panel and “marker polypeptides or polynucleotides classify the patient as having or suspected of having early stage breast cancer with an overall accuracy of at least 95% compared to a healthy control”.  It is initially noted that marker polypeptides or polynucleotides are not part of the claimed product that comprises the claimed capture molecules .   While the specification discloses methods using statistical models that incorporate individual contributions of each detected marker to the model wherein an accuracy of at least 95% (claim 1) is achieved with Model 1 and model 2, wherein a sensitivity of at least 97% sensitivity and specificity of at least 96% is shown as determined using model 2 (table 1), there is no disclosure that a panel alone is capable of achieving such function, alone.  Instead the specification discloses predictive statistical model methods taking into consideration the combination of age and results from using a panel comprising antibodies for the detection of 8 biomarker proteins (page 23 1st and 2nd paragraphs; page 26;page 42 first paragraph).   In fact the specification discloses that when excluding the age from the model a large change in accuracy occurs with a resulting accuracy of 86% at best (page 46). 
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, as previously explained, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT. The term "implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case) 
In this case, although, it might be “obvious” to use a panel of antibodies immobilized to a substrate to direct the claimed biomarkers wherein the protein markers alone,  are used as inputs for classification models to assess all markers as a signature to discriminate between healthy subjects and different groups of breast cancers, the instant claims are not drawn to methods, but products and the result of their classifications for diagnostic utility, and there is no there is no express or implicit teaching in the specification indicating that a panel alone has the possession to do so. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim interpretation
The instant claims are directed to a product, specifically a panel comprising capture molecules each specifically binding to a marker polypeptide wherein the marker polypeptide is expressed in low levels in a sample.  While the sample is not part of the panel, the capability of the capture molecules each specifically binding to a marker polypeptide wherein the marker polypeptide is expressed in low levels in a sample is interpreted as a functional limitation.  
The scope of the claims is indefinite as the term “low level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When consulting the specification, it is noted that a range of levels are disclosed as shown by the scales of Figure 2, as for example claimed antibody for CYR61 can detect CYR61 at levels between 500-2000 pg/ml (Fig 2)  while ER, PR or CA-15-5 are around 10 pg/ml while in some cases analytes are not detected as for example ER and PR (specification page 41 3rd paragraph; page 47 second paragraph) and artificially assigned a value below the limit of detection based on data analysis (page 55 lines 22-23).  Appropriate correction is needed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9,10,12,15-16, 22, 32-33  are rejected under 35 U.S.C. 103 as being unpatentable over Rissin et al (Lab Chip, 2013, 13, 2902-2911) or Duffy et al (US 2011/0212848), each in view of Wei et al (Xiandai Shengwuyixue Jinzhan, 2011 Volume: 11, Issue: 9, Pages: 1754-1756, Abstract) and Bae et al (BMC Cancer (2015) 15:138) or Zhang et al. (IDS Reference). 
Duffy et al. teach throughout the patent reagents for the detection of protein analytes as for example cancer markers [0163] using the SIMOA technology.  In particular, reagents comprise beads used as capture objects having capture antibodies fixed onto the breads (Fig 2)[0056][0071], wherein more than one capture object may be employed , as for example a first plurality of capture objects specific for a first type of analyte molecule and a second  plurality of capture objects specific for a second  type of analyte molecule which reads on the instant set of beads [0098], for quantifying analytes in multiplex assays.[0098][0100]. The different types of beads each having antibodies specific to a different analyte, may be encoded with dye compounds having varying concentrations levels such that  each type of beads (capture object) can be distinguished based on fluorescence emission [0098] (instant claim 32).  The marker polypeptide is bound by a biotinylated detection antibody which is bound to a B-galactosidase labeled streptavidin (Figs 22-23) (instant claim 15).  The bead can be of magnetic material ([0255[[0093] [0097]Fig.23B) capable of being washed, thus not retaining magnetism i.e. paramagnetic. (instant claim 9)] have a diameter between 1um and 10 um as for example 2.7 um [0225] (instant claim 10) , wherein the set of beads can comprise at least at least about for example 200,000 beads [0255] which reads on set of beads can comprise at least 200,000  capture molecules (instant claim 12) as at least one  capture molecule is immobilized n each bead ([0142]-[0152][0171][0216]Fig).  
Rissin et al teach throughput the publication and especially in Abstract, a plurality of beads labeled with fluorescent dyes to create optically distinct subpopulations of beads, wherein antibodies to specific proteins were immobilized to individual subpopulation and forming a mixture of such populations capable of binding corresponding specific proteins that can form immune-complexes when labeled with an enzyme for multiplex detection of the plurality of protein analytes (Abstract).  Rissin et al teach the beads are paramagnetic, with a diameter of 2.7 um obtained commercially from Agilent and the set of beads page 2903, leftt second paragraph).  As a proof of concept, Rissin et al teach detecting 4 protein analytes (table 2)(p 2910 left 3rd paragraph), wherein 500,000 beads of each subpopulations presenting antibodies to the 4 proteins were mixed in solutions prior to incubating with the sample.  Beads can be washed re-suspended and incubated with biotinylated detection antibodies, then incubated with streptavidin B-gal  washed and re-suspended in the substrate solution prior to being loaded into a SIMOA disk (page 2903, right second paragraph).  The subpopulation of beads have each an unique fluorescent signature.  Rissin et al teach reagent for a plurality of relevant protein analytes can be used in a multiplex format (page 2910, left 3rd paragraph).  
Rissin or Duffy are silent using antibodies to the claimed 5 protein analytes.
However, the claimed analytes are important cancer markers for the detection and treatment of breast cancer.  
In particular, Wei et al teach combined detection of CA15-3, CA19-9 and CEA is relevant in early breast cancer detection (Abstract).
Bae et al teach throughout the publication that ER, PR and HER2 are important matters for the prognosis and predicting response to treatment of breast cancer (whole publication).  Bae et al discloses ER, PR and HER2 determinations were semi-quantitative.  
Zhang et al. teach throughout the publication and especially in abstract  that detection of ER an PR,  VEGF, CEA and CA15-3 is meaningful in breast cancer detection and can complement mutually in the diagnosis treatment and prognosis of breast cancer (page 3940, left second paragraph).  Zhang et al. teach using antibodies for biomarker detection. 
However it would have been prima facie obvious, before the effective filing of the claimed invention, to multiplex  proteins relevant in breast cancer as taught in Wei et al  and Bae et al or Zhang et al. using the a set of beads as taught in  Rissin al or Duffy et al.   to form a panel composition as claimed wherein the panel can be used in single molecule arrays (SIMOA), a-sensitive enzyme-linked immunosorbent assay (ELISA) technique for the detection of low level protein breast cancer detection.   One would be motivated to do so to improve the sensitivity for detection with a non-invasive platform for monitoring cancer including early stage breast cancer and to provide prompt and adequate treatment.  As CA15-3, CA19-9, ER,PR and HER2 markers have been associated with breast cancer combining the markers would have been obvious and it would be with expectation of success that the panel of Wei et al  and Bae et al or Zhang et al. when fixed to a substrate as taught in Rissin al or Duffy et al. would detect breast cancer at an early stage as the sensitivity of detection of SIMOA is increased as compared to conventional methods.   It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  One of ordinary skill would have the motivation to measure all the above biomarkers for a thorough evaluation of diagnosis treatment and prognosis of breast cancer/early stage breast cancer and to provide appropriate treatment. 
Regarding the newly introduce limitation wherein the panel and marker polypeptides or polynucleotides classify the patient as having or suspected of having early stage breast cancer with an overall accuracy of at least 95% compared to a healthy control (claim 1 wherein clause), wherein the panel classifies the patient as having or suspected of having early stage breast cancer with at least 97% sensitivity and 96% specificity compared to a healthy control (new claim 58)  wherein early stage breast cancer is Stage 0-II breast cancer (new claim 59-60) and the limitation of claim 1: capture molecules each of which specifically binds a marker polypeptide, or a polynucleotide encoding said marker polypeptide, wherein the marker polypeptide is expressed differentially and in low levels in the sample (claim 1), these are interpreted as functional limitations of the panel/capture antibodies.  It is noted that the sample is not part of the panel. 
As the prior art product comprises the same structural features as claimed, it would necessarily be capable to produce the same results as claimed as chemical composition and its properties are inseparable .  in re Spada  911.24 705709,15USPQ2d 1655,1658 (Fed. Cir 1990)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP2112.01
Applicant is reminded that while features of an apparatus/product may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding the amended preamble, “a panel for detecting simultaneously multiple breast cancer protein markers in a patient sample and providing the patient's breast cancer marker signature”, this is interpreted as intended use.  When reading the preamble in the context of the entire claim the recitation for detecting [..] recites active steps and is not limiting because the body of the claim describes a complete invention and the language does not provide any distinct definition of any of the claimed invention limitations,  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 17  is  rejected under 35 U.S.C. 103 as being unpatentable over Rissin et al  or Duffy et al (US 2011/0212848), each in view of Wei et al and Bae et al or Zhang et al as applied to claims  1, 3, 6, 9,10,12,15-16, 22, 32, in further view of  Xie et al (JBC; 2001,Vol. 276, No. 17, Issue of April 27, pp. 14187–14194).
Rissin et al, Duffy et al, Wei et aland Bae et al are relied upon as in the 103 rejection above and are silent regarding CYR61.
Xie  et al teach throughput the publication and especially in abstract Cyr61 may play a role in breast cancer progression being detected in Stage II (table 1) and may be involved in estrogen mediated tumor development is estrogen inducible, and associated with more advanced disease (Abstract).
However it would have been prima facie obvious, before the effective filing of the claimed invention, to additionally include Cyr61 in the multiplex composition panel of  Wei et al  and Bae et al using the a set of beads as taught in  Duffy et al or Duffy et al.   to form a panel composition as claimed, because Cyr61 protein is  relevant in breast cancer and associate with ER positivity as taught in Xie  et al.  One would be motivated to do so to improve the sensitivity for detection for diagnosis treatment and prognosis of breast cancer and to provide prompt and adequate treatment responsive to mitigate breast cancer progression.   As Cyr61, CA15-3, CA19-9, ER,PR and HER2 markers have been associated with breast cancer/early and combining the markers would have been obvious.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Antibodies for the claimed biomarkers were commercially available at the time of the instant filing as evidenced by the instant specification.  One of ordinary skill would have the motivation to measure all the above biomarkers for a thorough evaluation and to provide appropriate treatment. 

Claims 1, 3, 6, 9,10,12,15-18, 20-21,32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rissin et al  or Duffy et al, each in view of Wei et al  and Wang et al (US 2012/0040863) (in view of the elected panel species, claim 21) 
Rissin et al, Duffy et al and Wei et al are relied upon as n the 103 rejection above. 
Rissin et al, Duffy et al and Wei et al  are silent regarding CYR 61 and CDKN2d in the panel. 
Wang et al teach throughout  the patent, combining biomarkers that are relevant in breast cancer to predict clinical outcomes i.e. likely to progress [0002] wherein the biomarker is at least one or at least 2 from table 1A which includes CDKN2D and CYR61 and wherein such marker are correlated with ER+ [0075][0076][0080] at the protein level [0016] in multiplex assays using antibodies specific to the proteins of interest [0079] 
However it would have been prima facie obvious, before the effective filing of the claimed invention, to combine breast cancer biomarkers ER, CYR61 and CDKN2D as taught in Wang et al with the biomarkers of Wei et al  to multiplex  proteins relevant in ER+ or ER-  breast cancer using the a set of beads as taught in  Rissin et al or Duffy et al.   to form a panel composition as claimed wherein the panel can be used in single molecule arrays (SIMOA), a-sensitive enzyme-linked immunosorbent assay (ELISA) technique for the detection of low level protein breast cancer detection.   Antibodies for the claimed biomarkers were commercially available at the time of the instant filing as evidenced by the instant specification.  One would be motivated to do so to improve the sensitivity for detection with a non-invasive platform for monitoring cancer including early stage breast cancer and to provide prompt and adequate treatment.  As CA15-3, CA19-9, of Wei et al  and  CDKN2D and CYR61 correlated with ER+ markers of Wang et al have been associated with early/progressing breast cancer combining the markers would have been obvious and it would be with expectation of success that the panel of Wei et al  and Wang et al  when fixed to a substrate as taught in Rissin al or Duffy et al. would detect breast cancer at an early stage as the sensitivity of detection of SIMOA is increased as compared to conventional methods as taught in Rissin (Abstract)  or Duffy. 
One would be motivated to do so to improve the sensitivity for detection and diagnosis/clinical outcome prediction using the compositions of beads and analytes immobilized thereon using the SIMOA technology and to provide prompt and adequate treatment.  As ER, CYR61, CDKN2D CA15-3, CA19-9, markers have been associated with breast cancer/early/progressing  and subtypes thereof, combining the markers would have been obvious for monitoring  of early breast cancer.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  One of ordinary skill would have the motivation to measure all the above biomarkers for a thorough evaluation and to provide appropriate treatment. 
The claimed biomarkers  appear to be the same as the prior art product absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Regarding the newly introduce limitation wherein the panel and marker polypeptides or polynucleotides classify the patient as having or suspected of having early stage breast cancer with an overall accuracy of at least 95% compared to a healthy control (claim 1 wherein clause), wherein the panel classifies the patient as having or suspected of having early stage breast cancer with at least 97% sensitivity and 96% specificity compared to a healthy control (new claim 58)  wherein early stage breast cancer is Stage 0-II breast cancer (new claim 59-60) and the limitation of claim 1: capture molecules each of which specifically binds a marker polypeptide, or a polynucleotide encoding said marker polypeptide, wherein the marker polypeptide is expressed differentially and in low levels in the sample (claim 1), these are interpreted as functional limitations of the panel/capture antibodies.  It is noted that the sample is not part of the panel. 
As the prior art product comprises the same structural features as claimed, it would necessarily be capable to produce the same results as claimed as chemical composition and its properties are inseparable .  in re Spada  911.24 705709,15USPQ2d 1655,1658 (Fed. Cir 1990)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP2112.01
Applicant is reminded that while features of an apparatus/product may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding the amended preamble, “a panel for detecting simultaneously multiple breast cancer protein markers in a patient sample and providing the patient's breast cancer marker signature”, this is interpreted as intended use.  When reading the preamble in the context of the entire claim the recitation for detecting [..] recites active steps and is not limiting because the body of the claim describes a complete invention and the language does not provide any distinct definition of any of the claimed invention limitations,  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Response to applicant arguments
Applicant arguments have been considered but not found persuasive., 
Applicant argues that both Rissin and Duffy  report a generalizable method for the multiplex detection but failed to disclose the panel for multiplex detection involving all the recited breast cancer markers to create a breast cancer  signature of such markers which are typically present in low levels with the claimed accuracy. Applicant then argues that all other cited references, Wei,Bae,Zhabg Xie and Wang do not cure the deficiencies of Rissin or Duffy.  Applicant arguments that rely on rely on language solely recited in preamble i.e. for detecting simultaneously multiple breast cancer, breast cancer at a stage [..] are moot as the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction as explained above.  In response to applicant arguments that the cited prior art does not disclose the newly introduced functional limitations i.e. accuracy, As the prior art product comprises the same structural features as claimed, it would necessarily be capable to produce the same results as claimed as chemical composition and its properties are inseparable .  in re Spada  911.24 705709,15USPQ2d 1655,1658 (Fed. Cir 1990)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP2112.01
Applicant is reminded that while features of an apparatus/product may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
In response to Applicant arguments that the references of Wei, Bae, Zhang  Xie and Wang use different technologies while the instant claims recite detections of low level markers, it is initially noted that the instant claims are related to a product not a method.  Further, One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.  In this case Rissin or Duffy each tach  reagents comprising  beads used as capture objects having capture antibodies fixed onto the breads for the detection of protein analytes as for example cancer markers using the SIMOA technology also used by Applicant, in multiplex formats, However it would have been prima facie obvious, before the effective filing of the claimed invention, to multiplex  proteins relevant in breast cancer as taught in Wei et al  and Bae et al or Zhang et al. using the a set of beads as taught in  Rissin al or Duffy et al.  to form a panel composition as claimed.  In response to Applicant argument that Xie does not report Cyr61 has a role in early stage breast cancer,  it is noted that breast cancer stage II of Xie is considered early stage as defined by instant claim 60. In response to applicant arguments that the reference of Wang teaches it is preferable to classify the patient cancer first by ER positive or negative, a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."   In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1131 (Fed. Cir. 1994).  In this case  person of ordinary skill, upon reading the reference, would not be discouraged to simultaneously detect the ER hormonal status with CDKN2D and CYR61 because such markers are correlated with ER+ as taught in Wang.  
Conclusion
All other objections and rejections recited in the Office Action of 8/9/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641